Citation Nr: 1008284	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  00-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 1999 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Montgomery, Alabama, 
(hereinafter RO).  In January 2001, a hearing was held before 
a Veterans Law Judge no longer employed by the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  Following Board remands 
for development in February 2001 and November 2004, the 
Veteran's claim for service connection for PTSD was denied by 
the Board in a December 2006 decision.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court), and in a June 2008 
order, the Court remanded the case to the Board for 
readjudication pursuant to a Joint Motion for Remand. 
.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to a letter informing the Veteran that he had the 
right to another hearing before a Veteran's Law Judge due to 
the fact that Judge that presided at the January 2001 hearing 
is no longer employed by the Board, the Veteran indicated in 
December 2009 that he would like to attend another hearing at 
the RO before a Veterans Law Judge.  Accordingly, the case is 
REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a Veteran's Law Judge 
pursuant to the provisions of 38 
U.S.C.A. § 7107(d) (West 2002).  The 
Veteran and his attorney must be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


